Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 5,772,387) in view of Kishimoto (US 2017/0113878), Matrone (US 4,850,104) and Han (US 7,562,923)
With respect to claim 1, Nakamura discloses an automatic tray loading system, comprising:
a stacked tray assembly 170 (FIG. 1), a tray being provided with “depressed pockets”, e.g. several locating slots, which are configured to limit positions of materials;
a tray lifting platform, comprising a first tray supporting table (FIG. 1) which is configured to support a stacked tray assembly and a first tray supporting table being connected with a first elevating mechanism (FIG. 1);
a tray pick and place platform, being supported by a frame and having a working region covers a tray lifting platform and a delivery table, a tray pick and place platform comprising a manipulator 174 which is connected with a multidimensional motion mechanism (having vertical and horizontal movement).
Nakamura does not disclose tray placement plates, each having a first groove and linear driving mechanism. Nor does Nakamura disclose a manipulator that is opened and closed.
	Kishimoto discloses an automatic tray loading system, comprising a delivery table, comprising tray placement plates 9A, 9B, been obvious to one of ordinary skill in the art to modify the invention of Nakamura to include tray placement plates, and each tray placement plate connected to a linear driving mechanism, as taught by Kishimoto, wherein “the trays move in the Y direction between a first stacker and a second stacker, it is possible to ensure that the movement of a transfer head by the transfer head movement mechanism only occurs in the X direction. Accordingly, in comparison with the conventional art in which it is necessary to use an XY two-dimensional positioning mechanism, simplification and a reduction in size of the mechanism, and an increase in the speed of the transfer operation are realized.”
 	Matrone discloses tray placements plate provided with a first groove 92 [FIG. 5b(iv)] which is configured to place a tray 20. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Nakamura to include a tray placement plate with a first groove, as taught by Matrone, thereby “guiding as well as supporting the components.”
And, Han discloses a tray pick and place platform, being supported by a frame and having a working region covers a tray lifting platform and a delivery table, a tray pick and place platform comprising a manipulator 200 which is connected with a multidimensional motion mechanism (having vertical and horizontal movement) and is opened or closed via driving unit 220 (FIG. 2) to realize grabbing and releasing of a tray. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Nakamura to include a manipulator capable of opening and closing to grab and release a tray, as taught by Han, such that semiconductor devices carried by a tray a prevented from “being scattered or separated”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY W ADAMS/Primary Examiner, Art Unit 3652